
	

113 HR 1716 IH: ExCEL Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1716
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Petri (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To simplify and improve the Federal student loan program
		  through income-contingent repayment to provide stronger protections for
		  borrowers, encourage responsible borrowing, and save money for
		  taxpayers.
	
	
		1.Short titleThis Act may be cited as the
			 Earnings Contingent Education Loans
			 Act of 2013 or the ExCEL Act of 2013.
		2.Termination of
			 authority to make Federal Direct Stafford Loans, Federal Direct Unsubsidized
			 Stafford Loans, and Federal Direct PLUS Loans to students under the William D.
			 Ford Federal Direct Loan ProgramSection 455(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(a)) is amended by adding at the end the
			 following:
			
				(4)Termination of
				authority to make Federal Direct Stafford Loans, Federal Direct Unsubsidized
				Stafford Loans, and Federal Direct PLUS Loans to students under this
				part
					(A)In
				generalNotwithstanding any
				provision of this part or part B, for any period of instruction beginning on or
				after July 1, 2014—
						(i)a student shall not be eligible to receive
				a Federal Direct Stafford Loan under this part; and
						(ii)a
				student shall not be eligible to receive a Federal Direct Unsubsidized Stafford
				Loan or Federal Direct PLUS Loan under this part, except as provided in
				subparagraph (B).
						(B)ExceptionsSubparagraph
				(A)(ii) shall not be applicable with respect to the
				following:
						(i)Existing student
				borrowersA student who, as of July 1, 2014, has an outstanding
				balance of principal or interest owing on any loan made, insured, or guaranteed
				under part B or this part may continue to be eligible to borrow a loan under
				this part, except for a Federal Direct Stafford Loan, in accordance with
				subparagraph (C) until June 30,
				2019.
						(ii)Parent PLUS
				LoansAn excepted PLUS loan
				or excepted consolidation loan (as such terms are defined in section 493C(a))
				under this part that is made to a parent on behalf of an undergraduate
				dependent student.
						(iii)Federal Direct
				Consolidation LoansA Federal
				Direct Consolidation Loan under this part.
						(C)Maximum annual
				amounts of Federal Direct Unsubsidized Stafford LoansThe maximum
				annual amount of Federal Direct Unsubsidized Stafford Loans a student described
				in
				subparagraph (B)(i) may borrow in an
				academic year (as defined in section 481(a)(2)) or its equivalent shall be the
				maximum annual amount for such student determined under section 428H, plus an
				amount equal to the amount of Federal Direct Stafford Loans the student would
				have received in the absence of
				subparagraph (A)(i).
					.
		3.Establishment of
			 the Income Dependent Education Assistance Loan Program and the IDEA Loan
			 Repayment ProgramTitle IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended by adding
			 at the end the following new part:
			
				JIncome Dependent
				Education Assistance Loans
					1IDEA
				Loans
						499A.Program
				authority and agreements
							(a)Program
				authority
								(1)In
				generalThere are hereby made available, in accordance with the
				provisions of this part, such sums as may be necessary to make loans to all
				eligible students in attendance at participating institutions of higher
				education selected by the Secretary, to enable such students to pursue their
				courses of study at such institutions during the period beginning July 1, 2014.
				Loans made under this part shall be made by participating institutions, or
				consortia thereof, that have agreements with the Secretary to originate loans,
				or by alternative originators designated by the Secretary to make loans for
				students in attendance at participating institutions.
								(2)DesignationThe program established under this subpart
				shall be referred to as the Income Dependent Education Assistance Loan
				Program, or the IDEA Loan Program.
								(b)Funds for the
				origination of IDEA LoansThe
				Secretary shall provide funds for student loans under this part in the same
				manner as the Secretary provides funds for the origination of Federal Direct
				Student Loans under part D in accordance with section 452. The requirements,
				rights, and limitations under section 452 with respect to the Secretary and
				institutions for funds provided for loans under part D shall apply with respect
				to the Secretary and institutions for funds provided for loans under this part,
				except that funds under this part shall not be provided for parent loans.
							(c)Selection of
				institutions for participation and origination, and agreements with
				institutions
								(1)Selection of
				institutions for participation and originationThe Secretary shall enter into agreements
				with institutions of higher education to participate in the IDEA Loan Program
				under this part and agreements with institutions of higher education, or
				consortia thereof, to originate loans in such program for academic years
				beginning on or after July 1, 2014. The provisions of section 453 shall apply
				with respect to agreements under this section. The Secretary shall provide
				alternative origination services for loans under this part, as appropriate, in
				a manner consistent with the provisions of sections 453 and 456 related to
				alternative origination services for loans under part D.
								(2)Participation
				and origination agreements with institutionsAn agreement with any institution of higher
				education for participation in the IDEA Loan Program under this part, and an
				agreement with any institution of higher education, or consortia thereof, to
				originate loans in such program, shall have the same terms as the terms
				required under section 454 for agreements with an institution for participation
				or origination, respectively, in the student loan program under part D, except
				that agreements for participation or origination under this part shall not
				apply to parent loans.
								(3)Withdrawal and
				Termination ProceduresThe
				Secretary shall establish procedures by which institutions or consortia may
				withdraw or be terminated from the program under this part.
								499B.Terms and
				conditions of IDEA Loans
							(a)Parallel terms,
				conditions, benefits, and amountsUnless otherwise specified in this part,
				Income Dependent Education Assistance Loans (hereinafter referred to as
				IDEA Loans) made to borrowers under this part shall have the
				same terms, conditions, and benefits, and be available in the same amounts, as
				Federal Direct Unsubsidized Stafford Loans made to borrowers under part D, and
				first disbursed on the day before the date of enactment of the
				Earnings Contingent Education Loans Act of
				2013.
							(b)Eligible
				borrowers
								(1)In
				generalIn addition to the requirements of section 484, to be
				eligible to receive a loan (other than an IDEA Consolidation Loan) under this
				part, a borrower—
									(A)shall be an
				individual who, on the date of application for such loan, has no outstanding
				balance of principal or interest owing on any loan made, insured, or guaranteed
				under part B or D (other than an excepted PLUS loan or an excepted
				consolidation loan (as such terms are defined in section 493C(a)); or
									(B)in the case of an
				individual with an outstanding balance of principal or interest owing on any
				loan described in
				subparagraph (A), shall consolidate
				all such existing loans into an IDEA Consolidation Loan under section
				499C.
									(2)Only student
				borrowers eligibleFor purposes of this part, the term
				borrower shall not include a parent borrower.
								(c)Annual and
				Aggregate Limits
								(1)In
				generalSubject to
				paragraph (2), the maximum annual
				amount of IDEA Loans in any academic year (as defined in section 481(a)(2)) or
				its equivalent, and the maximum aggregate amount of IDEA Loans that a student
				may borrow, shall be the maximum annual amounts and maximum aggregate amounts,
				respectively, of Federal Direct Unsubsidized Stafford Loans under part D that
				such student would have been eligible to borrow in the absence of section
				455(a)(4), as added by Earnings Contingent
				Education Loans Act of 2013.
								(2)Graduate and
				professional studentsIn the
				case of a graduate or professional student who would have been eligible to
				borrow a Federal Direct PLUS Loan under part D in the absence of section
				455(a)(4), as added by Earnings Contingent
				Education Loans Act of 2013, the maximum annual amounts and
				maximum aggregate amounts, respectively, of IDEA Loans that the student may
				borrow as determined under
				paragraph (1) for any academic year
				(as defined in section 481(a)(2)) or its equivalent, may be increased to an
				amount equal to the maximum annual amounts and maximum aggregate amounts,
				respectively, of Federal Direct PLUS Loans that such student would have been
				eligible to borrow in the absence of such section 455(a)(4).
								(d)Loan
				FeeThe Secretary shall charge the borrower of a loan (other than
				an IDEA Consolidation Loan) made under this part an origination fee. Such fee
				shall be the sum of—
								(1)for the portion of
				the principal amount of the loan that is equal to (or less than) the maximum
				annual amount a student may borrow under
				subsection (c)(1), 1.0 percent of such
				portion of the principal amount of the loan; plus
								(2)for the portion of the principal amount of
				the loan that exceeds the maximum annual amount a student may borrow under
				subsection (c)(1), as authorized by
				subsection (c)(2), 4.0 percent of such
				portion of the principal amount of the loan.
								(e)Interest
				rates
								(1)In
				generalExcept as provided in
				paragraph (2), for IDEA Loans for
				which the first disbursement is made on or after July 1, 2014, the applicable
				rate of interest shall, during any 12-month period beginning on July 1 and
				ending on June 30, be determined on the preceding June 1 and be equal
				to—
									(A)the bond
				equivalent rate of 10-year Treasury bills auctioned at the final auction held
				prior to such June 1; plus
									(B)3.0
				percent.
									(2)Certain graduate
				and professional studentsNotwithstanding
				paragraph (1), with respect to
				graduate or professional students who have increased maximum annual and
				aggregate loan limits under
				subsection (c)(2), for IDEA Loans for
				which the first disbursement is made on or after July 1, 2014, the applicable
				rate of interest shall be the weighted average of—
									(A)the rate determined under
				paragraph (1) for the portion of the
				principal amount of the loan that is equal to (or less than) the maximum annual
				amount a student may borrow under
				subsection (c)(1); and
									(B)the rate determined under
				paragraph (1), except that 4.1
				percent shall be substituted for 3.0 percent in such
				determination, for the portion of the principal amount of the loan that exceeds
				the maximum annual amount a student may borrow under
				subsection (c)(1), as authorized by
				subsection (c)(2).
									(3)ConsultationThe Secretary shall determine the
				applicable rate of interest under
				paragraph (1) after consultation with
				the Secretary of the Treasury and shall publish such rate in the Federal
				Register as soon as practicable after the date of determination.
								(4)Application of
				interest rate during the life of the loan
									(A)Fixed rate until
				capThe applicable rate of
				interest determined under
				paragraph (1) or
				(2) for an IDEA Loan shall be fixed
				for the life of the loan, except that interest shall cease to accrue when the
				total amount of interest (both paid and unpaid) that has accrued during the
				borrower’s grace and repayment periods equals 50 percent of the total amount of
				the loan (equal to the sum of the unpaid principal, interest, penalties, and
				fees due on the loan) as of first day of the borrower’s grace period.
									(B)In-school
				deferment periodInterest
				shall accrue and be capitalized or paid by the borrower (but periodic
				installments of principal need not be paid) during the in-school deferment
				period with respect to an IDEA Loan. For the purposes of this part, the
				in-school deferment period with respect to an IDEA Loan is the first period
				during which the borrower is pursuing at least one-half the normal full-time
				academic workload (as determined by the institution) in the course of study for
				which the borrower received such loan and ending on the first day of the first
				month that begins after the borrower ceases to carry at least one-half the
				normal full-time academic workload (as determined by the institution) in the
				course of study.
									(C)Grace and
				repayment periodsInterest that accrues during the borrower’s
				grace period (for the purposes of this title, defined as the period between the
				borrower’s in-school deferment period and the borrower’s repayment period) and
				during the borrower’s repayment period shall not be capitalized.
									(f)Armed Forces
				Student Loan Interest Payment ProgramUsing funds received by transfer to the
				Secretary under section 2174 of title 10, United States Code, for the payment
				of interest on a loan made under this part to a member of the Armed Forces, the
				Secretary shall pay the interest on the loan as due for a period not in excess
				of 36 consecutive months. The Secretary may not pay interest on such a loan out
				of any funds other than funds that have been so transferred.
							(g)No Accrual of
				Interest for Active Duty Service Members
								(1)In
				generalNotwithstanding any other provision of this part and in
				accordance with paragraphs (2) and (4), interest shall not accrue for an
				eligible military borrower on a loan made under this part for which the first
				disbursement is made on or after July 1, 2014.
								(2)IDEA
				Consolidation loansIn the case of any IDEA Consolidation loan
				made under this part that is disbursed on or after July 1, 2014, interest shall
				not accrue pursuant to this subsection only on such portion of such loan as was
				used to repay a loan made under part D for which the first disbursement is made
				on or after October 1, 2008.
								(3)Eligible
				military borrowerIn this subsection, the term eligible military
				borrower means an individual who—
									(A)(i)is serving on active
				duty during a war or other military operation or national emergency; or
										(ii)is performing qualifying National
				Guard duty during a war or other military operation or national emergency; and
										(B)is serving in an
				area of hostilities in which service qualifies for special pay under section
				310 of title 37, United States Code.
									(4)LimitationAn
				individual who qualifies as an eligible military borrower under this subsection
				may receive the benefit of this subsection for not more than 60 months.
								(h)Loan
				cancellation and dischargeThe Secretary shall discharge a borrower's
				liability on a loan made under this part in accordance with subsections (a) and
				(c) of section 437.
							(i)No public
				service loan forgivenessA
				loan made under this part shall not be eligible for the public service loan
				forgiveness program under section 455(m).
							499C.IDEA
				Consolidation Loans
							(a)IDEA
				Consolidation Loans
								(1)In
				generalExcept as provided in
				this section, an IDEA Consolidation Loan under this section shall have the same
				terms, conditions, and benefits, as IDEA Loans under this part.
								(2)Borrower and
				loan eligibilityTo be
				eligible to receive an IDEA Consolidation Loan under this section, a
				borrower—
									(A)shall—
										(i)meet the criteria
				described in section 428C(a)(3)(A); and
										(ii)in the case of a
				borrower described in section 499B(b)(1)(B), agree to consolidate into an IDEA
				Consolidation Loan all loans made to the borrower that are described in
				subparagraphs (A) and (C) of section 428C(a)(4) (other than an excepted PLUS
				loan or an excepted consolidation loan (as such terms are defined in section
				493C(a));
										(B)may consolidate
				the loans described in subparagraphs (B), (D), and (E) of section 428C(a)(4)
				into such IDEA Consolidation Loan; and
									(C)may not
				consolidate an IDEA Loan under section 499B into such IDEA Consolidation
				Loan.
									(3)Requirements for
				the SecretaryIn making IDEA
				Consolidation Loans under this section, the Secretary—
									(A)shall ensure that—
										(i)each IDEA Consolidation Loan will be made,
				notwithstanding any other provision of this title limiting the annual or
				aggregate principal amount for all loans made to the borrower, in an amount
				which is equal to the sum of the unpaid principal, interest, penalties, and
				fees of all loans received by the borrower which are selected by the borrower
				for consolidation under this section; and
										(ii)the proceeds of
				each IDEA Consolidation Loan will be paid by the Secretary to the holder or
				holders of the loans being consolidated to discharge the liability on such
				loans;
										(B)shall not discriminate against any borrower
				seeking such an IDEA Consolidation Loan—
										(i)based on the
				number or type of loans the borrower seeks to consolidate;
										(ii)based on the
				interest rate to be charged to the borrower with respect to the consolidation
				loan; or
										(iii)based on the
				type or category of institution of higher education that the borrower attends
				or attended; and
										(C)shall disclose to a prospective borrower,
				in simple and understandable terms, at the time the Secretary provides an
				application for an IDEA Consolidation Loan—
										(i)whether
				consolidation would result in a loss of loan benefits under part B or part D,
				including loan forgiveness, cancellation, and deferment;
										(ii)with respect to
				Federal Perkins Loans under part E—
											(I)that if a borrower
				includes a Federal Perkins Loan under part E in the consolidation loan, the
				borrower will lose all interest-free periods that would have been available for
				the Federal Perkins Loan, including—
												(aa)the
				periods during which no interest accrues on such loan while the borrower is
				enrolled in school at least half-time;
												(bb)the
				grace period under section 464(c)(1)(A); and
												(cc)the
				periods during which the borrower’s student loan repayments are deferred under
				section 464(c)(2);
												(II)that if a
				borrower includes a Federal Perkins Loan in the consolidation loan, the
				borrower will no longer be eligible for cancellation of part or all of the
				Federal Perkins Loan under section 465(a); and
											(III)the occupations
				listed in section 465 that qualify for Federal Perkins Loan cancellation under
				section 465(a);
											(iii)the options of
				the borrower to prepay the IDEA Consolidation Loan;
										(iv)the consequences
				of default on the IDEA Consolidation Loan; and
										(v)that by applying
				for an IDEA Consolidation Loan, the borrower is not obligated to agree to take
				the consolidation loan.
										(b)Interest
				rate
								(1)In
				generalNotwithstanding section 499B(e), an IDEA Consolidation
				Loan for which the application is received on or after July 1, 2014, shall bear
				interest at an annual rate on the unpaid principal balance of the loan that is
				equal to the weighted average of the interest rates on the loans consolidated,
				rounded to the nearest higher one-eighth of one percent. Interest that accrues
				on such an IDEA Consolidation Loan shall not be capitalized.
								(2)Application of
				interest rate during the life of the loanThe applicable rate of interest determined
				under
				paragraph (1) shall be fixed for the
				life of the IDEA Consolidation Loan, except that interest shall cease to accrue
				when the total amount of interest (both paid and unpaid) that has accrued on
				such Loan equals 50 percent of the total amount of the loans consolidated (as
				calculated on the date such Consolidation Loan is made, and equal to the sum of
				the unpaid principal, interest, penalties, and fees of all loans received by
				the borrower which are selected by the borrower for consolidation under this
				section).
								2IDEA Loan
				Repayment Program
						1Establishment of
				the IDEA Loan Repayment Program
							499D.Duties of the
				Secretary of the Treasury
								(a)In
				generalThe Secretary of the
				Treasury, in consultation with the Secretary of Education, shall establish a
				program (hereinafter referred to as the IDEA Loan Repayment
				Program) that provides for—
									(1)repaying loans
				under this part through voluntary wage withholding and quarterly estimated
				payments as provided in
				subsection (b)); and
									(2)transmitting to the Secretary of
				Education—
										(A)an account of the
				amounts collected under
				subsection (b) with respect to each
				individual for whom a loan made under this part is in repayment status;
				and
										(B)such tax return
				information of each such individual as is necessary to determine the
				individual’s income-based repayment obligation as provided in
				subsection (c).
										(b)Wage withholding
				and estimated payments
									(1)In
				generalThe Secretary of the
				Treasury shall, under rules similar to the rules of chapter 24 of the Internal
				Revenue Code of 1986, provide for employers making payment of wages to deduct
				and withhold upon such wages amounts determined in accordance with tables or
				computational procedures prescribed by the Secretary with respect to an
				employee who elects withholding under this subsection with respect to a loan
				made under this part that is in repayment status and, if so elected, with
				respect to any such loans of the employee’s spouse.
									(2)Withholding
				requirementsThe tables,
				procedures, and guidance prescribed under
				paragraph (1) shall provide—
										(A)for the election
				to have amounts withheld as provided under this subsection,
										(B)procedures and
				forms for an employee to indicate—
											(i)whether the
				employee (and, in the case of a married individual, whether the employee’s
				spouse) has a loan made under this part that is in repayment status;
											(ii)in the case of a married individual,
				whether the employee anticipates filing jointly (and accompanying guidance
				explaining that if filing status for the taxable year is uncertain the employee
				should indicate filing jointly to avoid underwithholding);
											(iii)whether the exemption amount to which the
				employee is entitled under this section should be taken into account in
				determining withholding (and accompanying guidance explaining that, in order to
				avoid underwithholding, the employee should only take into account the
				exemption in the case of the employee’s primary employer, unless total wages
				from more than one place of employment will not exceed the exemption
				amount);
											(iv)in the case of a married individual,
				whether the exemption amount to which the employee’s spouse is entitled under
				this section should be taken into account in determining withholding from the
				wages of the employee (and accompanying guidance explaining that, in order to
				avoid underwithholding, the employee should only take into account such
				exemption if such spouse is not employed, or if the total wages from the
				employee’s job and the spouse’s employment will not exceed the exemption
				amount;
											(v)the number of dependents of the employee
				with respect to whom the employee is entitled to a deduction under section
				151(c) of the Internal Revenue Code of 1986, and, if a different number, in the
				case of a married employee, the number of dependents of the employee’s spouse
				with respect to whom such spouse is entitled to such deduction; and
											(vi)an election to
				have additional amounts withheld; and
											(C)for withholding
				with respect to any employee in an amount equal to the sum of—
											(i)in
				the case of an employee who has a loan made under this part in repayment
				status, the percentage of so much of the employee’s wages that would count
				towards the employee’s income-based repayment obligation provided in subsection
				(c) as exceeds any exemption amount taken into account with respect to the
				employee under subparagraph (A)(iii) (prorated to the payroll period),
				plus
											(ii)in the case of an
				employee who indicates that the employee’s spouse has a loan made under this
				part in repayment status, the percentage of so much of the employee’s wages
				that would count towards the employee’s spouse’s income-based repayment
				obligation (as provided in subsection (c)) as exceeds any exemption amount
				taken into account with respect to the employee’s spouse under subparagraph
				(A)(iv) (prorated to the payroll period).
											(3)Quarterly
				estimated tax paymentsIn the case of taxpayers who make
				quarterly estimated tax return payments under section 6654 of the Internal
				Revenue Code of 1986 and who have a loan made under this part in repayment
				status, the Secretary shall provide similar tables and procedures for making
				voluntary repayments of loans made under this part concurrently with such
				quarterly payments.
									(4)Collection and
				paymentThe amounts required to be deducted and withheld under
				paragraph (1), and amounts required to be paid under paragraph (3), shall be
				collected by the Secretary of the Treasury and shall be paid into the general
				fund of the Treasury of the United States.
									(c)Determination of
				income-based repayment obligation
									(1)In
				generalAs soon as
				practicable after an individual for whom a loan made under this part is in
				repayment status during the taxable year files an income tax return for such
				taxable year, the Secretary of the Treasury shall transmit to the Secretary of
				Education such tax information as is necessary to determine—
										(A)the amount
				deducted and withheld under subsection (b)(1), and the amount paid under
				subsection (b)(3), for the taxable year with respect to such individual,
				and
										(B)the income-based
				repayment obligation for the taxable year for such individual.
										(2)Income-based
				repayment obligationFor
				purposes of this section:
										(A)In
				generalThe income-based
				repayment obligation with respect to an individual for any taxable year is an
				amount equal to 15 percent of the excess of—
											(i)the sum of—
												(I)the wages,
				salaries, tips, and other employee compensation of the taxpayer, but only if
				such amounts are includible in gross income for the taxable year (determined
				without regard to section 911, 931, 933),
												(II)the amount of the
				taxpayer’s net earnings from self-employment for the taxable year (within the
				meaning of section 1402(a)), determined with regard to the deduction allowed to
				the taxpayer by section 164(f), plus
												(III)any other amount
				included in total income of the taxpayer for the taxable year but not described
				in subclause (I) or (II), over
												(ii)the sum
				of—
												(I)the exemption amount with respect to such
				individual, plus
												(II)the lesser of the
				amount determined with respect to the taxpayer under subclauses (II) and (III)
				of clause (i), or $3,000.
												(B)Special rules
				for married individuals
											(i)Each spouse with
				loanExcept as provided in clause (ii), in the case of a joint
				return of two individuals who each have a loan made under this part in
				repayment status, the income-based repayment obligation with respect to each
				spouse shall be an amount determined under subparagraph (A) by apportioning
				½ of the total income on such return to each
				spouse.
											(ii)Special rule
				for first year of marriageIn the case of the first taxable year
				for which any two individuals make a joint return, the income-based repayment
				obligation with respect to such an individual shall be an amount equal to the
				lesser of—
												(I)the amount
				determined with respect to such individual under this paragraph (determined
				without regard to this clause), or
												(II)the amount
				determined with respect to such individual under this paragraph (determined by
				allocating to each spouse the amounts described in subclause (I) and (II) of
				subparagraph (A)(i) in proportion to the amounts attributable to each spouse,
				by allocating ½ of the amount described in subparagraph
				(A)(i)(III) to each spouse, and without regard to clause (i)).
												(C)Exclusion of
				certain amounts paid on behalf of individualAny amount paid on the borrower’s behalf
				under section 499E(5) shall not be taken into account in determining such
				borrower’s income-based repayment obligation.
										(3)Exemption
				amountFor purposes of this
				section:
										(A)In
				generalExcept as provided in subparagraph (B), the exemption
				amount with respect to an individual shall be an amount equal to 150 percent of
				the poverty line for the individual’s household size (as determined under
				section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)))
				for the calendar year in which the taxable year ends.
										(B)Special rule for
				married individuals who both have loans made under this partIf
				for any taxable year an individual is married, files a joint return, and has a
				spouse with a loan made under this part in repayment status, then the exemption
				amount with respect to such individual shall be an amount equal to the sum
				of—
											(i)150 percent of the poverty line for a
				household size of one (as determined under section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2))) for the calendar year in which
				the taxable year ends, and
											(ii)½ of the excess
				of—
												(I)150 percent of the poverty line for the
				individual’s household size minus 1 (as determined under section 673(2) of the
				Community Services Block Grant Act (42 U.S.C. 9902(2))) for the calendar year
				in which the taxable year ends, over
												(II)the amount
				determined under clause (i).
												(C)Household
				sizeFor purposes of this paragraph, an individual’s household
				size shall be determined by reference to the individual, the number of
				dependents of the taxpayer with respect to whom the taxpayer is entitled to a
				deduction under section 151(c) of the Internal Revenue Code of 1986, and, if
				married and filing jointly, such individual’s spouse.
										(4)Individuals not
				filing a return
										(A)Individuals not
				required to fileThe income-based repayment obligation with
				respect to an individual not required to file a return under section 6012(a)(1)
				of the Internal Revenue Code of 1986 shall be treated as zero.
										(B)Failure to
				fileIn the case of an
				individual who makes an election under subsection (b) with respect to a loan
				made under this part in repayment status and fails to file a return under
				section 6012(a)(1), the Secretary of the Treasury shall transmit to the
				Secretary of Education any such tax information of the individual as may be
				necessary to determine whether such individual is in default under the terms of
				such loan.
										(5)Subsequent
				transmission of employer information reportingAs soon as
				practicable after receiving from an employer information reporting with respect
				to withholding under subsection (b)(1) of an individual, the Secretary of the
				Treasury shall transmit to the Secretary of Education such information as may
				be useful in verifying the information with respect to withholding transmitted
				under paragraph (1).
									(d)Additional
				program requirementsThe
				Secretary of the Treasury shall establish such other policies, procedures, and
				guidance as may be necessary to carry out the purposes of this section,
				including measures to prevent underwithholding, under-reporting, and evasion of
				repayment or filing. Amounts shall be deducted and withheld under this section
				as the Secretary determines to be most appropriate to carry out the purposes of
				the IDEA Loan Repayment Program and to reflect, as accurately as is
				practicable, an individual’s income-based repayment obligation.
								499E.Duties of the
				Secretary of EducationThe
				Secretary shall carry out the following activities as part of the IDEA Loan
				Repayment Program established under this chapter:
								(1)Calculation of
				annual repayment amountsThe
				Secretary shall calculate the annual repayment amounts under 499F(b) for
				borrowers with 1 or more loans made under this part in repayment status,
				including the income-based repayment obligations of such borrowers in
				accordance with section 499D(c)(2).
								(2)Communication
				with the Secretary of the TreasuryThe Secretary shall transmit to the
				Secretary of the Treasury such information as is necessary for the Secretary of
				the Treasury to carry out section 499D.
								(3)Annual
				statementsUpon calculating the annual repayment amounts under
				paragraph (1) for a taxable year, the
				Secretary shall provide a statement, on an annual basis, to each borrower with
				a loan made under this part, which lists the following:
									(A)Total payments made on the borrower’s
				annual repayment amount for such taxable year.
									(B)The borrower’s
				annual repayment amount for such taxable year.
									(C)In the case of a
				borrower who, according to section 499F(f), has underpaid such annual repayment
				amount, the amount of such underpayment and the process for paying such
				underpayment under section 499F(f)(2).
									(D)In the case of a borrower with an
				overpayment on such annual repayment amount, the amount of such overpayment and
				the process for requesting a refund of such amount under section 499F(g), if
				applicable.
									(E)The outstanding
				balances on all the loans made to the borrower under this part.
									(F)A description of how the borrower’s annual
				repayment amount was calculated under paragraph (1) or (2) of section
				499F(b).
									(4)Direct
				paymentThe Secretary shall
				enable a borrower to make direct payments on the borrower’s annual repayment
				amount for the taxable year to the Secretary throughout the year, including by
				providing a process for the borrower to make such payments automatically, on a
				periodic basis, and in an amount specified by the borrower.
								(5)Payments on a
				taxpayer’s behalfThe
				Secretary shall—
									(A)provide a
				mechanism for other individuals or entities to make payments on the annual
				repayment amount of a borrower for a taxable year; and
									(B)notify the
				borrower that any payments made under subparagraph (A) for the taxable year
				that exceed the annual repayment amount for the year shall not be refunded to
				the borrower.
									(6)Calculating
				interest accruedThe
				Secretary shall calculate the interest accrued for the taxable year as if the
				borrower’s payments under wage withholding or quarterly estimated payments
				under section 499D(b) for the taxable year were made in 12 equal increments
				throughout the year.
								(7)Managing
				loansThe Secretary shall
				provide, through the Internet, a tool that has an interface that is consistent
				for all borrowers with a loan under this part, which enables each such borrower
				to—
									(A)view the outstanding balances on the
				borrower’s loans made under this part;
									(B)make a direct
				payment on the borrower’s annual repayment amount or indicate that any
				overpayment should be refunded or applied to such loans as a prepayment
				amount;
									(C)view prior annual
				statements for such loans provided under
				paragraph (3);
									(D)view a history of
				payments made on such loans (including the method and source of each payment,
				such as tax withholding, estimated taxes, direct payment, or payments made on
				the borrower’s behalf);
									(E)view the
				borrower’s annual repayment amount for that year, the amount already paid on
				such annual repayment amount, and any amount owed by the borrower or due to be
				refunded to the borrower;
									(F)view the
				borrower’s loans made under this part that have been paid off;
									(G)enable the borrower to initiate an appeal
				process under
				paragraph (8); and
									(H)easily determine
				whether benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501
				et seq.), if applicable, have been applied to the borrower’s loans made under
				this part.
									(8)Appeals
				processThe Secretary shall
				make available a process through which a borrower can appeal the calculation of
				the borrower’s annual repayment amount, including a worksheet that enables a
				borrower to calculate the borrower’s annual repayment amount.
								(9)Default for
				failure to file a returnIn a
				case in which the Secretary receives information from the Secretary of the
				Treasury under section 499D(c)(4) that a borrower with a loan made under this
				part in repayment status has failed to file a return under section 6012(a)(1)
				of the Internal Revenue Code of 1986 and such borrower was required to file
				such a return, the Secretary shall—
									(A)notify the
				borrower of the borrower’s failure to file such a return; and
									(B)if the borrower fails to file such a return
				within 90 days of receipt of the notice described in subparagraph (A), consider
				the borrower’s loans made under this part in repayment status to be in
				default.
									(10)National
				Directory of New HiresThe
				Secretary shall send notices to borrowers under paragraph (5) of section 435(i)
				of the Social Security Act (42 U.S.C. 653(i)), as added by section 5 of the
				Earnings Contingent Education Loans Act of
				2013.
								2Borrower repayment
				of IDEA Loans and IDEA Consolidation Loans
							499F.Borrower
				repayment
								(a)Repayment
				periodThe repayment period
				of a loan made under this part shall—
									(1)begin on the first day of the first taxable
				year that begins after the borrower’s in-school deferment period, or in the
				case of an IDEA Consolidation Loan, on the first day of the first taxable year
				that begins after such Consolidation Loan is disbursed; and
									(2)continue until the loan is paid in full,
				except that the Secretary may grant a borrower forbearance of the borrower’s
				annual repayment amount—
										(A)for a period not
				to exceed 60 days, due to administrative or technical reasons;
										(B)for a period not
				to exceed 3 months, due to unusual circumstances that disrupt the borrower’s
				ability to make timely payments on the loan; or
										(C)renewable at 12-month intervals for a
				period not to exceed 3 years, due to documented extreme economic hardship on
				the part of a borrower.
										(b)Annual repayment
				amountThe annual repayment
				amount under this part for a taxable year for a borrower with 1 or more loans
				made under this part in repayment status shall be equal to the lesser
				of—
									(1)the income-based
				repayment obligation for such borrower for such year, as calculated under
				section 499E(1); or
									(2)an amount equal to the sum of the
				outstanding balances (equal to the sum of the unpaid principal, interest,
				penalties, and fees) that the borrower owes on such loans.
									(c)Methods of
				repaymentIn repaying an
				annual repayment amount owed by a borrower for a taxable year, a borrower
				may—
									(1)with respect to
				any wages earned by the borrower that are subject to Federal income tax
				withholding, have amounts withheld upon such wages under section
				499D(b)(2);
									(2)in the case of a borrower who makes
				quarterly estimated tax return payments under section 6654 of the Internal
				Revenue Code of 1986 for the year, pay such annual repayment amount
				concurrently with such quarterly payments under section 499D(b)(3);
									(3)make direct
				payments under section 499E(4) on such amount to the Secretary throughout the
				year; or
									(4)have other
				individuals or entities make payments under section 499E(5) on the borrower’s
				annual repayment amount for the year.
									(d)Order of
				creditingPayments on loans
				made under this part shall be applied, without regard to the method of such
				payments, first toward penalties due on the loans, next toward any fees due on
				the loans, then toward any interest due on the loans, and finally toward the
				principal due on the loan with the highest applicable rate of interest among
				such loans.
								(e)Prepayment
				authorizedA borrower shall
				have the right to prepay all or part of such loan, at any time and without
				penalty. Any such prepayment amount will be applied to loans made under this
				part in the same order as described in
				subsection (d).
								(f)Underpayments
									(1)Penalties for
				underpayments
										(A)In
				generalSubject to
				subparagraph (C), if, as of the
				last day of a taxable year, a borrower has not paid at least 90 percent of the
				borrower’s annual repayment amount for such year, the borrower shall be charged
				a penalty in an amount equal to 10 percent of the difference between—
											(i)an amount equal to
				90 percent of the borrower’s annual repayment amount for such year; and
											(ii)the amount paid
				on such annual repayment amount as of such day.
											(B)Increase of
				annual repayment amountA borrower’s annual repayment amount
				calculated under
				subsection (b) for such year shall be
				increased by the amount of such penalty, but such penalty shall not be treated
				as a principal or interest amount for a loan made under this part.
										(C)ExceptionA
				borrower who has paid 100 percent of the borrower’s annual repayment amount for
				the taxable year preceding the taxable year described in
				subparagraph (A) shall not be
				subject to the penalty under this paragraph for the taxable year described in
				subparagraph (A).
										(2)Reconciling
				underpayments
										(A)In
				generalIf, as of the last day of a taxable year, the sum of the
				payments made on a borrower’s annual repayment amount for such year is less
				than the total amount of the borrower’s annual repayment amount for such year,
				the borrower—
											(i)in the case of the
				first year that the borrower has a difference between such amounts—
												(I)may request, in
				such manner as the Secretary shall require, that the Secretary reduce the
				borrower’s annual repayment amount for such year to the sum of—
													(aa)the
				payments made, as of such day, on the borrower’s annual repayment amount for
				such year; and
													(bb)any
				penalties calculated under paragraph (1) resulting from such underpayment;
				and
													(II)if the borrower qualifies for the reduction
				requested under subclause (I), shall pay the sum calculated under such
				subclause at such time and in such manner as required by the Secretary;
												(ii)if the borrower
				does not qualify for a reduction under clause (i) or does not request such a
				reduction, shall pay to the Secretary an amount equal to the difference between
				such amounts within the 30-day period beginning on the date of receipt by the
				borrower of the borrower’s annual statement described in section 499E(3) for
				such year; or
											(iii)if the borrower fails to pay the amount
				owed by the borrower as calculated under clause (ii) within the 30-day period,
				shall be charged a penalty equal to 2 percent of such amount for each month
				(prorated based on the percentage of a month such penalty is charged) that such
				amount is owed or until the borrower defaults on the loan for which such amount
				is owed, whichever occurs first.
											(B)DefaultA loan for which an amount is owed under
				subparagraph (A) and that is not paid within 360 days after the date of receipt
				by the borrower of the borrower’s annual statement described in subparagraph
				(A) shall be considered to be default.
										(g)OverpaymentsIf, as of the last day of a taxable year,
				the sum of the payments made on a borrower’s annual repayment amount for such
				year is greater than the total amount of the borrower’s annual repayment amount
				for such year, the Secretary shall—
									(1)refund the
				overpayment amount, if the borrower notifies the Secretary, within the 90-day
				period beginning on the date of receipt of the borrower’s annual statement
				described in section 499E(3) for such year and in a manner prescribed by the
				Secretary, that the borrower desires to have the overpayment amount refunded;
				or
									(2)if a borrower
				fails to notify the Secretary of the borrower’s desire for a refund of such
				amount within such 90-day period, apply such amount as a prepayment to the
				borrower’s loans made under this part in the same manner as a prepayment
				authorized under
				subsection (e).
									(h)Employer failure
				To withhold paymentsIn the
				case of a borrower whose employer fails to withhold amounts under section
				499D(b)(2) upon any wages earned by the borrower that are subject to Federal
				income tax withholding and with respect to which the borrower made an election
				to have amounts withheld under section 499(b)(2), the Secretary shall—
									(1)reduce the borrower’s annual repayment to
				an amount equal to the borrower’s annual repayment amount had wages from such
				employer been excluded when calculating the borrower's annual repayment amount;
				and
									(2)reduce any
				penalties for underpayments calculated under subsection (f)(1) and refund any
				overpayments on such annual repayment amount,
				accordingly.
									.
		4.Conforming
			 changes to the Higher Education Act of 1965
			(a)Loan forgiveness
			 and cancellation for teachers
				(1)Loan forgiveness
			 for teachersSection 428J of the Higher Education Act of 1965 (20
			 U.S.C. 1078–10) is amended—
					(A)in subsection (b), by inserting or
			 for an IDEA loan made under part J, after or 428H,;
			 and
					(B)in subsection
			 (c)—
						(i)in
			 paragraph (1), by inserting or an IDEA loan made under part J
			 after or 428H; or
						(ii)in
			 paragraph (2)—
							(I)by striking
			 A loan and inserting the following:
								
									(A)Loans made under
				section 428CA
				loan
									;
				and
							(II)by adding at the
			 end the following new subparagraph:
								
									(B)IDEA
				Consolidation LoanA loan
				amount for an IDEA Consolidation Loan may be a qualified loan amount for
				purposes of this subsection only to the extent that such loan amount was used
				to repay a Federal Direct Stafford Loan, a Federal Direct Consolidation Loan, a
				Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428,
				428C, or
				428H.
									.
							(2)Loan
			 cancellation for teachersSection 460 of such Act (20 U.S.C.
			 1087j) is amended—
					(A)in subsection (b),
			 by inserting or for an IDEA loan made under part J after
			 under this part;
					(B)in subsection
			 (c)—
						(i)in
			 paragraph (1), by striking or a Federal Direct Unsubsidized Stafford
			 Loan and inserting , a Federal Direct Unsubsidized Stafford
			 Loan, or an IDEA loan made under part J; and
						(ii)in
			 paragraph (2)—
							(I)by striking
			 A loan and inserting the following:
								
									(A)Federal Direct
				Consolidation LoanA
				loan
									;
				and
							(II)by adding at the
			 end the following new subparagraph:
								
									(B)IDEA
				Consolidation LoanA loan
				amount for an IDEA Consolidation Loan may be a qualified loan amount for
				purposes of this subsection only to the extent that such loan amount was used
				to repay a Federal Direct Stafford Loan, a Federal Direct Consolidation Loan, a
				Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428,
				428C, or
				428H.
									.
							(b)Loan forgiveness
			 for service in areas of national needSection 428K(a)(2) of such Act (20 U.S.C.
			 1078–11(a)(2)) is amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)to cancel the qualified loan amount for a
				loan made under part J of this
				title.
						.
				(c)Loan repayment
			 for civil legal assistance attorneysSection 428L(b)(2)(A) of such Act (20
			 U.S.C. 1078–12(b)(2)(A)) is amended—
				(1)in clause (1), by
			 striking or part E and inserting , part E, or part
			 J; and
				(2)in clause
			 (ii)—
					(A)in the matter
			 preceding subclause (I), by striking or 455(g) and inserting
			 , 455(g), or 499C;
					(B)by striking
			 or at the end of subclause (II);
					(C)by redesignating
			 subclause (III) as subclause (IV); and
					(D)by inserting after
			 subclause (II) the following:
						
							(III)a Federal Direct Consolidation loan or a
				loan made under section 428C, in the case of a loan made under section 499C;
				or
							.
					(d)Master
			 promissory noteSection
			 432(m)(1)(D) of such Act (20 U.S.C. 1082(m)(1)(D)) is amended—
				(1)by striking
			 this part and part D each place it appears and by inserting
			 this part, part D, and part J; and
				(2)by striking
			 this part or part D each place it appears and by inserting
			 this part, part D, or part J.
				(e)ContractsSection
			 456 of such Act (20 U.S.C. 1087f) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking this part each place it appears and inserting
			 this part or part J; and
					(B)in paragraph (4),
			 by inserting or part J after this part; and
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting or the program under part J after (or their
			 parents);
					(B)in paragraph (2),
			 by inserting or part J after this part;
					(C)in paragraph (3),
			 by inserting or part J after this part;
			 and
					(D)in paragraph (4), by inserting or
			 the IDEA Loan Program after loan program.
					(f)Funds for
			 administrative expensesSection 458(a)(3) of such Act (20 U.S.C.
			 1087h(a)(3)) is amended—
				(1)by striking
			 this part and part B and inserting this part, part B, and
			 part J; and
				(2)by inserting
			 before the period at the end the following: and part J.
				(g)Student
			 eligibilitySection 484 of such Act (20 U.S.C. 1091) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (3),
			 by striking or D and inserting , D, or E;
			 and
					(B)in paragraph
			 (4)(B), by striking or E and inserting E, or
			 J;
					(2)in subsection (d),
			 by striking and E and inserting E, and J;
				(3)in subsection (f),
			 by striking or part E each place it appears and inserting
			 part E, or part J; and
				(4)in subsection (m),
			 by striking and E and inserting E, and J.
				(h)Institutional
			 and financial assistance information for studentsSection 485 of
			 such Act (20 U.S.C. 1092) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(M), by striking and E and inserting E, and J;
			 and
					(B)in paragraph
			 (7)(A)(i), by striking Loan) each place it appears and inserting
			 Loan) or part J;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 the matter preceding clause (i), by inserting or made under part
			 J after part E; and
						(ii)in clause (vii)—
							(I)by inserting
			 or an IDEA Consolidation Loan after Federal Direct
			 Consolidation Loan; and
							(II)by striking
			 and E and inserting E, and J; and
							(B)in paragraph (2)(A), by striking or
			 E and inserting E, or J; and
					(3)in subsection
			 (l)(1)—
					(A)in subparagraph
			 (A), in the matter preceding clause (i), by inserting or made under part
			 J after student); and
					(B)in subparagraph
			 (B), by striking or D and inserting , D, or
			 J.
					5.National
			 Directory of New HiresSection
			 435(i) of the Social Security Act (42 U.S.C. 653(i)) is amended by adding at
			 the end the following new paragraph:
			
				(5)Sending notice
				to borrowers of certain student loansThe Secretary of Education shall have
				access to the information in the National Directory of New Hires for purposes
				of, on at least a monthly basis—
					(A)determining when
				individuals with an IDEA Loan or IDEA Consolidation loan made under part J of
				title IV of the Higher Education Act of 1965 in repayment status are hired by
				employers who are making payments of wages to such individuals; and
					(B)sending a notice
				to each such individual to remind such individual that—
						(i)the individual has
				1 or more loan described in subparagraph (A) in repayment status;
						(ii)the individual is responsible for providing
				accurate information to the individual’s employer to ensure that the employer
				will deduct and withhold upon such wages amounts to repay such loans in
				accordance with section 499D(b) of the Earnings Contingent Education Loans Act of
				2013; and
						(iii)failure to provide such accurate
				information will likely result in significant penalties, default, or
				collections proceedings.
						
		6.Withheld amounts
			 included on W–2
			(a)In
			 generalSubsection (a) of
			 section 6051 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (13), by striking the period at the
			 end of paragraph (14) and inserting , and, and by inserting
			 after paragraph (14) the following new paragraph:
				
					(15)the total amount deducted and withheld
				under the IDEA Loan Repayment Program established under chapter 1 of subpart 2
				of part J of title IV of the Higher Education Act of
				1965.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 deducted and withheld after the date of the enactment of this Act.
			7.Disclosure of
			 return information for purposes of IDEA Loan Repayment Program
			(a)In
			 generalSubsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(23)Disclosure of
				return information to Department of Education for purposes of administering
				IDEA Loan Repayment Program
						(A)In
				generalThe Secretary shall,
				upon written request, disclose to the Department of Education such return
				information as is necessary for purposes of carrying out the IDEA Loan
				Repayment Program established under subpart 2 of part J of the Higher Education
				Act of 1965.
						(B)Restriction on
				disclosureReturn information disclosed under
				subparagraph (A) may be used by officers,
				employees, and contractors of the Department of Education only for purposes of,
				and to the extent necessary in—
							(i)determining
				income-based repayment obligations under the IDEA Loan Repayment Program,
				and
							(ii)determining
				amounts deducted and withheld, and amounts paid concurrently with quarterly
				estimated taxes, under the IDEA Loan Repayment
				Program.
							.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			8.Sense of
			 CongressIt is the sense of
			 Congress that any loan repayment or forgiveness program available under a
			 Federal law outside of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.) to students with loans made under part D of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1087a et seq.) should be available to students
			 with loans made under part J of such title of such Act.
		
